Exhibit 10.1

 

FIFTH AMENDMENT

 

This Fifth Amendment (this “Amendment”) dated as of June 15, 2009 (the “Fifth
Amendment Effective Date”) is by and among MxEnergy Inc., a Delaware corporation
(“MxEnergy”), MxEnergy Electric Inc., a Delaware corporation (“MxEnergy
Electric”, MxEnergy and MxEnergy Electric each a “Borrower” and collectively,
the “Borrowers”), MxEnergy Holdings Inc. and certain Subsidiaries thereof
(collectively, the “Guarantors”), and the financial institutions and other
Persons whose signatures appear below as Lenders.

 

PRELIMINARY STATEMENTS

 

A.                                   Reference is made to the Third Amended and
Restated Credit Agreement dated as of November 17, 2008 among the Borrowers, the
Guarantors, the lenders party thereto and the Administrative Agent, as amended
by the First Amendment dated as of March 11, 2009, the Second Amendment & Waiver
dated as of May 15, 2009, the Third Amendment & Waiver dated as of May 29, 2009,
and the Fourth Amendment & Waiver dated as of June 8, 2009 (as amended through
the date hereof, the “Credit Agreement”).  Unless otherwise expressly provided
herein, capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Credit Agreement.

 

B.                                     The Borrowers have requested that the
Majority Lenders amend the Credit Agreement as set forth in this Amendment.

 

C.                                     The Lenders party hereto, constituting
the Majority Lenders under the Credit Agreement, are willing to amend the Credit
Agreement on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto agree as follows:

 

AGREEMENT

 

Section 1.                                            Amendments to Credit
Agreement.

 

(a)                                  Amendments to Section 1.01.

 

(i)                                     A new definition of “Fifth Amendment
Effective Date” is hereby added in the appropriate alphabetical order to read as
follows:

 

“Fifth Amendment Effective Date” means June 15, 2009.

 

(ii)                                  The last sentence of the definition of
“Revolving Commitment” is hereby amended in its entirety to read as follows:

 

The initial aggregate amount of the Revolving Commitments on the Closing Date is
$244,600,000.00 and reduces to $230,000,000.00 on the First Amendment Effective
Date, $210,000,000.00 on March 31, 2009, $185,000,000.00 on April 30, 2009,

 

--------------------------------------------------------------------------------


 

$135,000,000.00 on the Second Amendment Effective Date, and $115,000,000.00 on
the Fifth Amendment Effective Date.

 

(iii)                               The definition of “Trigger Event” is hereby
amended in its entirety to read as follows:

 

“Trigger Event” means the occurrence of any of the following:

 

(a)                      the Parent fails on or before June 26, 2009 (i) to
initiate the commencement of an exchange offer (or other similar offer as
contemplated by or defined in any applicable Federal securities laws) to holders
of the Senior Notes (the “Senior Notes Exchange Offer”) or (ii) to enter into
one or more exchange agreements with holders of at least 70% of the outstanding
principal amount of the Senior Notes (collectively, the “Senior Notes Exchange
Agreement”) in either case on terms necessary to meet the conditions specified
in the financing proposal the Lenders have received from the Borrower;

 

(b)                                 in the case of a Senior Notes Exchange
Offer, the Parent fails to deliver on or before June 26, 2009 to the
Administrative Agent and the Lenders evidence that holders of at least 70% of
the outstanding principal amount of the Senior Notes have agreed to accept the
Senior Notes Offer;

 

(c)                                  the Parent fails to deliver to the
Administrative Agent on or before July 8,2009 a letter that is addressed to the
Administrative Agent and the Lenders and from a finance party acceptable to the
Administrative Agent in its sole discretion confirming to the effect that such
finance party actively continues to conduct due diligence and negotiate
documentation in good faith with the Borrowers on a refinancing of the
Obligations and anticipates closing the refinancing on or before July 31, 2009;

 

(d)                                 (i) the Senior Notes Exchange Offer
(A) expires on or before, or is extended to expire after, July 27, 2009 without
holders of a sufficient amount of the Senior Notes to make the Senior Notes
Offer effective having accepted the Senior Notes Offer or (B) is terminated on
or before July 27, 2009 or (ii) any Senior Notes Exchange Agreement is
terminated or expires or the exchange thereunder is not consummated on or before
July 27, 2009;

 

(e)                                  the Borrowers fail to deliver to the
Administrative Agent and the Lenders on or before July 17, 2009 a commitment
letter providing for the refinancing in full of the Obligations on or before
July 31, 2009; or

 

(f)                                    the Parent or a Borrower receives a
notice of or becomes aware of a termination or abandonment of a refinance party,
or a significant change in structure that could reasonably be expected to delay
the closing to after July 31, 2009 of, the refinancing in full of the
Obligations contemplated as of the Fifth Amendment Effective Date or the Parent,
a Borrower or one of its Subsidiaries sends notice of the termination or
abandonment of such refinancing, in each case

 

--------------------------------------------------------------------------------


 

without having identified another acceptable refinance party at the sole
discretion of the Administrative Agent and the Majority Lenders;

 

in the case of (a), (b), (c), and (e), on terms and conditions satisfactory to
the Administrative Agent and the Majority Lenders in their sole discretion.

 

(b)                                 Amendment to Section 2.14.  Clause (a)(i) of
Section 2.14 is hereby amended in its entirety to read as follows:

 

(i)                                     if such issuance, increase, or extension
(A) would cause the Letter of Credit Exposure to exceed the lesser of (1) the
aggregate Revolving Commitments minus the sum of the aggregate outstanding
principal amount of all Revolving Advances and (2) the Borrowing Base minus the
sum of the aggregate outstanding principal amount of all Revolving Advances or
(B) would be for the benefit of counterparty providing natural gas related
hedging to any Borrower;

 

(c)                                  Amendment to Section 5.18.  Section 5.18 is
hereby amended in its entirety to read as follows:

 

Section 5.18.  Cash Collateral.  On or prior to the Fifth Amendment Effective
Date, the Borrowers shall deposit or cause to be deposited with the
Administrative Agent or a Lender acceptable to the Administrative Agent not less
than $75,000,000 in cash, which cash the Administrative Agent shall hold as
Collateral or shall be held at by such Lender subject to a control agreement
satisfactory to the Administrative Agent and to a first perfected security
interest in favor of the Administrative Agent until the termination of this
Agreement, repayment in full of all the Obligations, termination of all
outstanding Letters of Credit, and termination of all Revolving Commitments.

 

(d)                                 Amendment to Section 6.28.  Section 6.28 is
hereby amended in its entirety to read as follows:

 

Section 6.28.                             Marketing Expenses.  From and after
the calendar week beginning May 16, 2009 and, so long as no Default has occurred
and is continuing, permit the aggregate marketing expenses of the Loan Parties
accrued for such week to exceed $225,000.00 plus, for any calendar week
beginning on or after May 23, 2009, the amount by which such aggregate marketing
expenses accrued for the previous calendar week were less than $225,000.00.

 

(e)                                  Authorization to Distribute Third Amendment
Fee referenced under Section 3(d) of the Third Amendment & Waiver dated as of
May 29, 2009.  The Borrowers hereby authorize the Administrative Agent to
distribute it each Revolving Lender its ratable share of the $150,000 fee paid
on the Third Amendment Effective Date and agrees that such fee is fully earned
and nonrefundable as of the Fifth Amendment Effective Date.

 

Section 2.                                            Conditions to
Effectiveness.  This Amendment shall be effective as of the Fifth Amendment
Effective Date when the Administrative Agent shall have received each of the
following:

 

--------------------------------------------------------------------------------


 

(a)                                  counterparts of this Amendment, duly
executed by each Loan Party and the Majority Lenders;

 

(b)                                 in immediately available funds for the
ratable benefit of each Revolving Lender based on its Revolving Commitment a
refundable fee of $100,000, which the Administrative Agent shall hold in trust
for payment (i) to the Revolving Lenders on July 27, 2009 if the Obligations
have not been repaid in full before such date or (ii) to the Borrower upon the
payment in full of the Obligations before July 27, 2009; and

 

(c)                                  in immediately available funds an amount
necessary for the Borrowers to comply with Section 5.18 of the Credit Agreement,
as amended hereby

 

Section 3.                                            Representations and
Warranties.  Each Loan Party jointly and severally hereby represents and
warrants that, as of the Fifth Amendment Effective Date:

 

(a)                                  all representations and warranties of such
Loan Party contained in the Credit Agreement, as amended hereby, and any other
Loan Document are true and correct in all material respects with the same effect
as if such representations and warranties had been made on the Fifth Amendment
Effective Date (it being understood and agreed that any representation which by
its terms is made as of a specified date shall be required to be true and
correct only as of such specified date) and

 

(b)                                 no Default has occurred and is continuing.

 

Section 4.                                            Consent of Guarantors;
Confirmation of Guarantees.  Each Guarantor hereby consents to this Amendment
and hereby confirms and agrees that notwithstanding the effectiveness of this
Amendment, the Guarantee contained in Article VIII of the Credit Agreement is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects.

 

--------------------------------------------------------------------------------


 

Section 5.                                            Release; Acknowledgement
of Debt.

 

(a)                                  As a material part of the consideration for
the Administrative Agent and the Lenders entering into this Amendment, each
Borrower and each Guarantor, on behalf of itself and its officers, directors,
equity holders, Affiliates, successors and assigns, hereby releases and forever
discharges the Administrative Agent, the Issuing Bank, and each Lender and their
respective predecessors, officers, managers, directors, shareholders, employees,
agents, attorneys, representatives, subsidiaries, and Affiliates (each a “Lender
Party”) from any and all claims, expenses, costs, causes of actions or other
losses or liabilities of any nature whatsoever existing on the Fifth Amendment
Effective Date, including, without limitation, all claims, expenses, costs,
causes of actions or other losses or liabilities for or in respect of
contribution and indemnity, whether arising at law or in equity, whether
liability be direct or indirect, liquidated or unliquidated, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted,
which any Borrower or Guarantor may have or claim to have against any Lender
Party under, arising out of, in connection with, or in any way related to, this
Amendment, the Credit Agreement, as amended hereby, or any other Loan
Documents.  For the avoidance of doubt, the provisions of this clause shall
survive any termination of the Credit Agreement, as amended hereby.

 

(b)                                 As of 9 a.m. New York time on the Fifth
Amendment Effective Date, (i) the aggregate outstanding principal amount of
(A) Revolving Advances is $0 and (B) Bridge Loans is $5,400,000.00; and (ii) the
aggregate undrawn face amount of the Letters of Credit is $98,183,237.86.

 

Section 6.                                            Governing Law.  This
Amendment shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of New York without regard to conflict of laws
principles.

 

Section 7.                                            Entire Agreement.  This
Amendment, the Credit Agreement and the other Loan Documents constitute the
entire agreement and understanding among the parties and supersede all prior
agreements and understandings, whether written or oral, among the parties hereto
concerning the transactions provided herein and therein.

 

Section 8.                                            Execution in
Counterparts.  This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be as effective as delivery
of a manually executed counterpart of this Amendment.

 

Section 9.                                            Headings.  The headings
set forth in this Amendment are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

 

Section 10.                                      Severability.  In case any
provision in or obligation under this Amendment shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and

 

--------------------------------------------------------------------------------


 

enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Fifth Amendment Effective Date.

 

 

BORROWERS:

 

 

 

MXENERGY INC.

 

 

 

 

 

By:

/s/CHAITU PARIKH

 

Name:

Chaitu Parikh

 

Title:

Vice President and Chief Financial Officer

 

 

 

MXENERGY ELECTRIC INC.

 

 

 

 

 

By:

/s/CHAITU PARIKH

 

Name:

Chaitu Parikh

 

Title:

Vice President and Chief Financial Officer

 

 

 

GUARANTORS:

 

 

 

MXENERGY HOLDINGS INC.

 

 

 

 

 

By:

/s/CHAITU PARIKH

 

Name:

Chaitu Parikh

 

Title:

Vice President and Chief Financial Officer

 

 

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

MXENERGY ELECTRIC CAPITAL HOLDINGS CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

MXENERGY CAPITAL HOLDINGS CORP.

 

INFOMETER.COM INC.

 

MXENERGY CAPITAL CORP.

 

 

 

 

 

By:

/s/CHAITU PARIKH

 

Name:

Chaitu Parikh

 

Title:

Vice President and Chief Financial Officer

 

 

 

MXENERGY SERVICES INC.

 

By:

/s/CHAITU PARIKH

 

Name:

Chaitu Parikh

 

Title:

Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

By:

/s/CHUNG-TAEK OH

 

Name:

Chung-Taek Oh

 

Title:

Vice President

 

 

 

 

 

By:

/s/BARBARA PAULSEN

 

Name:

Barbara Paulsen

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A.

 

 

 

 

 

By:

/s/STEVEN MARKUNAS

 

Name:

Steven Markunas

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

CoBANK, ACB

 

 

 

 

 

By:

/s/DALE KEYES

 

Name:

Dale Keyes

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

/s/MELISSA JAMES

 

Name:

Melissa James

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/DAVID MAIORELLA

 

Name:

David Maiorella

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

ALLIED IRISH BANKS p.l.c.

 

 

 

 

 

By:

/s/MARK CONNELLY

 

Name:

Mark Connelly

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/AIDAN LANIGAN

 

Name:

Aidan Lanigan

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

RZB FINANCE LLC

 

 

 

 

 

By:

/s/ASTRID WILKE

 

Name:

Astrid Wilke

 

Title:

Vice President

 

 

 

 

 

By:

/s/PEARL GEFFERS

 

Name:

Pearl Geffers

 

Title:

First Vice President

 

--------------------------------------------------------------------------------